DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the amendment filed on 05/25/2022.  Claims 1-2 and 4-20 remain pending in the application. Claims 1 and 11-12 are independent.

Drawings
Applicant's amendment to drawing corrects some of previous objections; therefore, some of previous objections are withdrawn.  The remaining objections are shown below.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: S106 in FIG. 3.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant's amendment to the ABSTRACT and TITLE corrects previous objections; therefore, the previous objections are withdrawn.

Claim Objections
Applicant's amendment to claims corrects previous objections; therefore, the previous objections are withdrawn.  Applicant's amendment to claims also raises the following new objections.
Claims 2 and 13 are objected to because of the following informalities:  
in Claims 2 and 13, lines 2-3, "… screen display by a display of the information processing apparatus ..." appears to be "… screen display by a display unit of the information processing apparatus …" according to the specification in ¶ [0024] and to distinct two instances of "display" recited in the claim.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Applicant's amendment to claims corrects some of previous rejections; therefore, some of previous rejections are withdrawn.  Applicant's amendment to claims also raises new issues; therefore, the remaining rejections are shown below.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8, 16, and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 8, 16, and 19 recite "… controls/controlling vibration of the vibrator to move the information processing apparatus to a position at which charging is performed with efficiency at or above a predetermined level" in lines 4-6, 3-5, and 4-6 respectively.  However, the specification in ¶¶ [0032]-[0033] only describes that "… control the vibration of the vibration unit 160 so that the information processing apparatus 100 is moved to a position where efficiency of wireless charging by the wireless charger 400 is improved".  There is no description found in the specification to support the afore-mentioned limitation "… move the information processing apparatus to a position at which charging is performed with efficiency at or above a predetermined level".  If the Examiner has overlooked the portion of the original Specification that describes these features of the present invention, the Applicant should point it out (by paragraph number or page number with line number) in response to the Office Action.  For examination purpose, "… controls/controlling vibration of the vibrator to move the information processing apparatus to a position at which charging is performed with high efficiency" as in the original filed Claim 8.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5, 14-15, and 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 and 14 recite the limitation "wherein the predetermined condition is that operation on a user interface accompanied by the vibration of the vibrator is performed during reproduction of the sound content" in lines , which rendering these claims indefinite because ".
Claims 5 and 15 are rejected for fully incorporating the deficiency of their respective base claims.
Claim 19 recites the limitation "the contactless power feeding" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.  Since "contactless power feeding" is recited in Claim 18 and not in Claim 12, for examination purpose, Claim 19 is dependent on Claim 18 instead of Claim 12 similar to Claims 7-8 and 15-16.

Claim Rejections - 35 USC § 101
Applicant's amendment to Claim 12 corrects previous rejection; therefore, previous rejection is withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 6, 9-13, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over YAMANO et al. (WO 2015/186394 A1, published on 12/10/2015; corresponding to US 2017/0136354 A1), hereinafter YAMANO in view of TAKANO (US 2018 / 0213113 A1, filed on 11/01/2017), hereinafter TAKANO.

Independent Claims 1 and 11-12
YAMANO discloses an information processing apparatus (YAMANO, 1A in FIG. 2; 1B in FIG. 6; 1C in FIG. 8; 1D in FIG. 9; 1E in FIG. 11; ¶¶ [0025], [0071], [0095], [0101], and [0122]1: electronic equipment 2 with vibrating apparatus 1A/1B/1C/1D/1E including signal processing unit 108/208/308/408/508 respectively) comprising: 
a vibrator (YAMANO, 14 in FIG. 2; 24 in FIG. 6; 34 in FIG. 8; 44 in FIG. 9; 54 in FIG. 11; ¶¶ [0027]-[0028], [0077], [0096], [0102], and [0123]: vibration unit) to generate vibrations that are able to be felt by a user (YAMANO, FIGF. 1; ¶ [0022]: transmit a vibratory sense to the operator 3 by the vibrating unit 14 vibrating the gripped portion 12 gripped by the operator 3 with the whole flat of the hand); and 
a controller (YAMANO, 106 in FIG. 2; 208 in FIG. 6; 306 and 312 in FIG. 8; 406 in FIG. 9; 506 in FIG. 11; ¶¶ [0031], [0078], [0096]-[0097], [0102], and [0123]: output control unit 106/306/406/506, signal processing unit 208, or vibration control unit 312 control whether or not to perform vibration at the vibrating unit 24) configured to detect a state of the information processing apparatus and control a state of the vibrator based on a detection result of the state of the information processing apparatus (YAMANO, FIGS. 7-8; ¶¶ [0086]-[0090]: detect a case where the vibrating apparatus 1C is put into a normal usage state as illustrated in FIG. 7(A), put into a non-usage state as illustrated in FIG. 7(B), or used as a stand as illustrated in FIG. 7(C) based on the projecting direction of the gripped portion 32 with respect to the equipment holding unit 30; control vibration of the vibrating unit 34 based on the projecting direction of the gripped portion 32 with respect to the equipment holding unit 30 and whether the vibrating apparatus 1C is in a normal usage state or a non-usage state), 
control the vibrator to vibrate in accordance with reproduction of sound content while the sound content is being reproduced in the information processing apparatus (YAMANO, FIGS. 1-2; ¶¶ [0027] and [0034]-[0035]: the vibrating unit 14 vibrates based on the sound signal acquired from the electronic equipment 2 and vibrates the gripped portion 12; the signal processing unit 108 controls vibration and sound output at the vibrating unit 14 and the sound output unit 104 by performing predetermined signal processing on the sound signal acquired from the electronic equipment 2 according to types of content) (YAMANO, FIGS. 1-2; ¶¶ [0053]-[0054]: the right and left vibrating units 14 respectively vibrating according to the R and L sound signals of the stereo sound signal; when the vibrating apparatus 1A acquires a multichannel sound signal from the electronic equipment 2, the vibrating apparatus 1A may include vibrating units 14 corresponding to the number of channels of the acquired sound signal and cause each vibrating unit 14 to vibrate based on a sound signal of each channel), and, 
in a case where the detection result of the state of the information processing apparatus satisfies a predetermined condition, restrict vibration of the vibrator even while the sound content is being reproduced in the information processing apparatus (YAMANO, FIGS. 7-8; ¶¶ [0089], [0093], and [0097]: the vibrating apparatus 1C performs control of stopping the vibration function of the vibrating unit 34 and automatically prevents vibration of the vibrating unit 34 in a state where vibration of the gripped portion 32 is not required; the vibrating apparatus 1C determines a state of the vibrating apparatus 1C by the motion sensor, and, when the vibrating apparatus 1C is placed on a fixed object, the vibrating apparatus 1C may perform control of stopping the vibration function of the vibrating unit 34; when the gripped portion 32 is a predetermined projecting direction, stops vibration of the vibrating unit 34). 
	YAMANO further discloses A non-transitory computer-readable storage medium having stored thereon instructions that, when executed by one or more processors, causes the one or more processors to perform a method described above (YAMANO, ¶ [0056]: a program stored in RAM/ROM and used during execution of the CPU).
 YAMANO fails to explicitly disclose wherein control wireless output of signaling to cause another electronic device to vibrate in the case where the detection result of the state of the information processing apparatus satisfies the predetermined condition.
TAKANO teaches an information processing system and method for controlling vibrations (TAKANO, ¶ [0003]), wherein control wireless output of signaling to cause another electronic device to vibrate in the case where the detection result of the state of the information processing apparatus satisfies the predetermined condition (TAKANO, FIGS. 6, 7A-B, and 8; ¶¶ [0109]-[0111] and [0114]-[0117]: the first vibration source 231 is vibrated at a predetermined frequency based on the operation command signal transmitted from the vibration controller 201 so that the entire information processing apparatus 2 is vibrated; detect the end of the document moving operation ("Yes" in S13), the vibration controller 201 transmits an operation command signal, as an instruction to vibrate the second vibration source 331, to the controller 30 of the wearable device 3 via the wireless communication units 24 and 34, and the controller 30 transmits the operation command signal to the second vibration unit 33 (S14); at the same time, as an instruction to stop the vibration of the first vibration source 231, the vibration controller 201 stops the transmission of the operation command signal to the first vibration unit 23).
YAMANO and TAKANO are analogous art because they are from the same field of endeavor, an information processing system and method for controlling vibrations.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of TAKANO to YAMANO.  Motivation for doing so would provide better feedback to a user and therefore enhance user experience.

Claims 2 and 13
YAMANO in view of TAKANO discloses all the elements as stated in Claims 1 and 11 respectively and further discloses wherein the predetermined condition is a state in which screen display by a display unit of the information processing apparatus is not performed (YAMANO, FIGS. 1 and 3; ¶ [0090]: stop functions of the whole vibrating apparatus 1C when it is detected that the vibrating apparatus 1C is put into a non-usage state; i.e., screen display of the electronic equipment 2 is not performed).  

Claim 6
YAMANO in view of TAKANO discloses all the elements as stated in Claim 1 and further discloses a posture detection sensor configured to detect a posture of the information processing apparatus, wherein the predetermined condition is that the posture detection sensor detects that the information processing apparatus is placed on a predetermined place (YAMANO, FIGS. 7-8; ¶¶ [0086]-[0093], and [0097]: detect a case where the vibrating apparatus 1C is put into a normal usage state as illustrated in FIG. 7(A), put into a non-usage state as illustrated in FIG. 7(B), or used as a stand as illustrated in FIG. 7(C) based on the projecting direction of the gripped portion 32 with respect to the equipment holding unit 30; control vibration of the vibrating unit 34 based on the projecting direction of the gripped portion 32 with respect to the equipment holding unit 30; perform control of stopping the vibration function of the vibrating unit 34 based on whether or not the gripped portion 32 is gripped by the operator 3, detected by the touch sensor).

Claims 9 and 17
YAMANO in view of TAKANO discloses all the elements as stated in Claims 1 and 11 respectively and further discloses wherein the sound content is music content (YAMANO, FIG. 2; ¶ [0068]: when the electronic equipment 2 executes content such as movie, and the vibrating apparatus 1A causes the vibrating unit 14 to vibrate based on the sound signal; also, it is well known in the art that the sound signal in a movie including music content).  

Claims 10 and 17
YAMANO in view of TAKANO discloses all the elements as stated in Claims 9 and 11 respectively and further discloses wherein the sound content is music content accompanied by displaying a moving image (YAMANO, FIGS. 1-2; ¶ [0068]: when the electronic equipment 2 executes content such as movie, and the vibrating apparatus 1A causes the vibrating unit 14 to vibrate based on the sound signal; also, it is well known in the art that a movie including a moving image and music content; ¶ [0088]: the operator 3 views content such as a moving image with the electronic equipment 2).  

Claim 20
YAMANO in view of TAKANO discloses all the elements as stated in Claim 12 and further discloses wherein said another electronic device is a wireless mobile electronic device (TAKANO, FIGS. 6, 7A-B, and 8; ¶¶ [0114]-[0117]: the vibration controller 201 transmits an operation command signal, as an instruction to vibrate the second vibration source 331, to the controller 30 of the wearable device 3 via the wireless communication units 24 and 34; i.e., the wearable device 3 is a wireless mobile electronic device).
Motivation for applying TAKANO to YAMANO would provide better .

Claims 4-5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over YAMANO in view of TAKANO as applied to Claims 1 and 11 respectively above, and further in view of SEIGO (JP 2015-7836 A, published on 01/15/2015), hereinafter SEIGO.

Claims 4 and 14
YAMANO in view of TAKANO discloses all the elements as stated in Claims 1 and 11 respectively and further discloses wherein the predetermined condition is that operation on a user interface  (YAMANO, FIGS. 2 and 4A; ¶¶ [0059] and [0034]-[0035]: the mode switching switch 124 is a switch for selecting signal processing to be applied to the sound signal according to the type of content at the signal processing unit 108; the signal processing unit 108 controls vibration at the vibrating unit 14 by emphasizing or deemphasizing different types of variation according to the selection of switch 124; the output switching switch 126 is a switch for selecting which of vibration and sound output is to be output at the vibrating unit 14 and the sound output unit 104; i.e., based on operation on a user interface, e.g., switch 124 or 126, some types of variation will be restricted or variation are completely turned off when "vibration off" is selected in switch 126).
YAMANO in view of TAKANO fails to explicitly disclose wherein the predetermined condition is that operation on a user interface accompanied by the vibration of the vibrator is performed during reproduction of the sound content.
SEIGO discloses a system and a method for utilizing haptic effect (SEIGO, ¶ [0001]), wherein the predetermined condition is that operation on a user interface accompanied by the vibration of the vibration unit is performed during reproduction of the content (SEIGO, S101, S102, S103, S104, S201, S202, S203, S204 in FIG. 2; FIGS. 4-7; ¶¶ [0027]-[0033], [0044], [0047]-[0048], [0054[, and [0059]: the information output control unit 21 outputs a vibration command in accordance with the music data to the vibration unit 60 during the music reproduction (first information processing); when there is an interruption of the second information processing in S102, it is determined whether or not the second information processing has a higher priority than the first information processing related to the music reproduction (S103) according to priority table in FIG. 4; when it is determined that the second information processing (e.g., an operation (user input) received by the input unit 10 or displaying a dialog box to prompt the user for some input) has a higher priority than the first information processing, the vibration (first tactile factor) generated along with the first information processing (e.g., music reproduction) is attenuated/restricted, and then vibration (second tactile factor) accompanying the second information processing is generated).
YAMANO in view of TAKANO, and SEIGO are analogous art because they are from the same field of endeavor, a system and a method for utilizing haptic effect.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of SEIGO to YAMANO in view of TAKANO.  Motivation for doing so would allow .

Claims 5 and 14
YAMANO in view of TAKANO discloses all the elements as stated in Claims 4 and 11 respectively and fails to explicitly disclose wherein the user interface receives an input of characters.
SEIGO discloses a system and a method for utilizing haptic effect (SEIGO, ¶ [0001]), wherein the user interface receives input of characters (SEIGO, S101, S102, S103, S104, S201, S202, S203, S204 in FIG. 2; FIGS. 4-7; ¶¶ [0027]-[0033], [0044], [0047]-[0048], [0054[, and [0059]: when a user input received by the input unit 10 or displaying a dialog box to prompt the user for some input, the vibration generated along with music reproduction is attenuated/restricted; it is also well known in the art that the user interface for receiving a user input includes a user interface for receiving input of characters2).
YAMANO in view of TAKANO, and SEIGO are analogous art because they are from the same field of endeavor, a system and a method for utilizing haptic effect.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of SEIGO to YAMANO in view of TAKANO.  Motivation for doing so would allow .

Claims 7, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over YAMANO in view of TAKANO as applied to Claims 1 and 11-12 respectively above, and further in view of Tanaka (US 2014/0217828 A1, published on 08/07/2014), hereinafter Tanaka.

Claim 7
YAMANO in view of TAKANO discloses all the elements as stated in Claim 1 and further discloses wherein said another electronic device is a wireless mobile electronic device (TAKANO, FIGS. 6, 7A-B, and 8; ¶¶ [0114]-[0117]: the vibration controller 201 transmits an operation command signal, as an instruction to vibrate the second vibration source 331, to the controller 30 of the wearable device 3 via the wireless communication units 24 and 34; i.e., the wearable device 3 is a wireless mobile electronic device).
Motivation for applying TAKANO to YAMANO would provide better .
YAMANO in view of TAKANO fails to explicitly disclose wherein the predetermined condition is that contactless power feeding is detected.
	Tanaka teaches a system and a method relating to vibration control (Tanaka, ¶ [0001]), wherein the predetermined condition is that contactless power feeding is detected (Tanaka, S301, S305, and S312 in FIG. 3; ¶¶ [0028], [0030]-[0033], and [0043]-[0044]: when a wireless power transmitter is detected in S301, acquires control information from the wireless power transmitter in S304 and determines whether the power receiver is playing music in S305; when the power receiver is playing music, the process proceeds to S312, and the inhibiting unit inhibits the vibrating unit from vibrating).
YAMANO in view of TAKANO, and Tanaka are analogous art because they are from the same field of endeavor, a system and a method relating to vibration control.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Tanaka to YAMANO in view of TAKANO.  Motivation for doing so would prevent a possibility of reducing the wireless power supply efficiency due to.

Claims 15 and 18
YAMANO in view of TAKANO discloses all the elements as stated in Claims 11 and 12 respectively except failing to explicitly disclose wherein the predetermined condition is that contactless power feeding is detected.
	Tanaka teaches a system and a method relating to vibration control (Tanaka, ¶ [0001]), wherein the predetermined condition is that contactless power feeding is detected (Tanaka, S301, S305, and S312 in FIG. 3; ¶¶ [0028], [0030]-[0033], and [0043]-[0044]: when a wireless power transmitter is detected in S301, acquires control information from the wireless power transmitter in S304 and determines whether the power receiver is playing music in S305; when the power receiver is playing music, the process proceeds to S312, and the inhibiting unit inhibits the vibrating unit from vibrating).
YAMANO in view of TAKANO, and Tanaka are analogous art because they are from the same field of endeavor, a system and a method relating to vibration control.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Tanaka to YAMANO in view of TAKANO.  Motivation for doing so would prevent a possibility of reducing the wireless power supply efficiency due to.

Claims 8, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over YAMANO in view of TAKANO and Tanaka as applied to Claims 7, 15, and 18 respectively above, and further in view of DOW et al. (US 2015/0303732 A1, published on 10/22/2015), hereinafter DOW.

Claims 8, 16, and 19
YAMANO in view of TAKANO and Tanaka discloses all the elements as stated in Claims 7, 15, and 18 respectively and further discloses wherein in a case where the contactless power feeding is performed, the controller determine  (see 112(a) rejection) (Tanaka, S301 an S304 in FIG. 3; ¶¶ [0028], [0030]-[0031], [0033], and [0003]: when a wireless power transmitter is detected in S301, acquires control information (e.g., positional information on the wireless power-receiving unit and configuration information on the power transmitting unit) from the wireless power transmitter in S304; suppressing a decrease in the power supply efficiency by enlarging a region where the power supply efficiency is high by the use of a movable power-supply coil or the use of a plurality of power-supply coils).
YAMANO in view of TAKANO and Tanaka fails to explicitly disclose wherein in a case where contactless power feeding is performed, the controller controls vibration of the vibrator to move the information processing apparatus to a position at which charging is performed with high efficiency, wherein the information processing apparatus includes a plurality of the vibrators, and wherein the controller changes a vibration pattern of each of the vibrators to move the information processing apparatus to the position.
DOW teaches a system and a method for utilizing vibration (DOW, ¶ [0002]), wherein in a case where contactless power feeding is performed, the controller controls vibration of the vibrator to move the information processing apparatus to a position at which charging is performed with high efficiency (DOW, FIG. 4A; ¶¶ [0029] and [0052]: vectored direction achieved through the use of a multi-axis vibration unit would allow autonomous movement of the main device towards an optimal location on the surface of a charging device, such as a charging pad; when charging, the charging device puts energy into the main device though charging technologies such as inductive charging (electromagnetic induction charging), a resonance-based charging, optical charging, microwave power transmission, and any other wireless power transmission schemes; the autonomous movement allows the main device to self-propel along the resting plane or surface of the charging surface to facilitate more efficient charging for a main device placed at a less than perfect position on the charging device; ¶ [0054]: if the first charge rate is greater than the second charge rate, the third position would be the original first position; if the first charge rate is lesser or equal to the second charge rate, the third position would be a random movement, or it may be a predetermined movement determined by the main device or a user input into the main device), 
wherein the information processing apparatus includes a plurality of the vibrators, and wherein the controller changes a vibration pattern of each of the vibrators to move the information processing apparatus to the position (DOW, 201-208 in FIG. 2 and 301-306 in FIG. 3; ¶¶ [0003], [0028], [0034]-[0035], and [0044]-[0046]: the first device comprises a first motor and a second motor; the first motor is capable of moving the first device along a first axis; the second motor capable of moving the first device along a second axis; the multi-axis vibration unit may be a multi-axis vibration motor, multiple linear axis vibrational motors in series or parallel, or any other combination of vibration motors; for example, a motor array including multiple motor controllers, each with an associated motor; vibrate the main device to physically move the main device to be closer to the optimal charging location on the charging device; the use of nine motors as part of the multi-vibration unit on the main device, wherein four of the motors are located horizontally, 201, 202, 203, and 204; and four of the motors are located vertically, 205, 206, 207, and 208; the main device 107 may include six motors 301, 302, 303, 304, 305 and 306, wherein two of the motors 301 and 302 may be in an east to west configuration; the other two motors 304 and 305 may be in a north to south configuration; and two motors 303 and 306, one in a north to south configuration, the other in an east to west configuration, and two motors 303 and 306 may be stacked in depth if the thickness of the main device allows for it; to rotate counter clockwise, motor 301 may pulse westward and/or motor 302 may pulse eastward, while in parallel, motor 304 may pulse southward and/or motor 305 may pulse northward).
 YAMANO in view of TAKANO and Tanaka and DOW are analogous art because they are from the same field of endeavor, a system and a method.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of DOW to YAMANO in view of TAKANO and Tanaka.  Motivation for doing so would facilitate more efficient charging (DOW, .

Response to Arguments
Applicant’s arguments filed on 05/25/2022 with respect to Claims 1 and 11-12 have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-MIN LU whose telephone number is (313)446-4913. The examiner can normally be reached Mon - Fri: 9:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM L BASHORE can be reached on (571)272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HWEI-MIN LU/Examiner, Art Unit 2175                                                                                                                                                                                                        

/REZA NABI/Primary Examiner, Art Unit 2175                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 ¶¶ [0015]-[0131] in WO 2015/186394 A1 is equivalent to ¶¶ [0036]-[0152] in US 2017/0136354 A1.
        2 See, for example, US 2012/0256858 A1 to SUDO, published on 10/11/2012, ¶¶ [0045]-[0046].